Title: From George Washington to Colonel George Baylor, 17 January 1777
From: Washington, George
To: Baylor, George



Dear Baylor,
Morris Town Jan. 17th 1777

There is a Gentleman, a friend of mine whom I should be glad to provide for in your Regiment of Horse I therefore desire you will reserve a Troop for him.
The Lieutt & other Officers of the Company must raise the Men &ca—The Gentleman I have in my view, is now in the Service, and cannot conveniently leave this place, at this time; nor in deed have I said any thing to him on the subject as yet.
Let me hear from you by every Post. send me a List of the Officers

you have fixed on—and again let me urge to you, how much every thing depends upon dispatch. I am very sincerely your Affecte Friend & Servt

Go: Washington

